 



EXHIBIT 10.1
SECOND AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”) is
made 20th day of March, 2008 (the “Effective Date”) by and between Navarre
Corporation, a Minnesota corporation (the “Company”) and Cary L. Deacon, a
resident of the State of Minnesota (“Executive”).
W I T N E S S E T H
WHEREAS, Company and Executive previously entered into that certain Amended and
Restated Employment Agreement dated December 28, 2006, as amended January 29,
2007 (the “Employment Agreement”);
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders to amend the Employment
Agreement in order to secure Executive’s continued services in the event of any
actual or threatened change in control; and
WHEREAS, Company and Executive desire to further amend the Employment Agreement
in order to ensure compliance with the final Internal Revenue Regulations
adopted pursuant Section 409A of the Code and avoid the imposition of any
additional taxes or penalties on Executive.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Article II of the Employment Agreement is hereby amended by deleting
Section 2.07(b) in its entirety and substituting therefor the following new
Section 2.07(b):
          “(b) In addition to those amounts payable pursuant to Section 2.07(a),
if Executive’s employment under this Agreement is terminated by the Company
pursuant to Section 3.02(e) (Without Cause) or by Executive pursuant to
Section 3.02(d) (for Good Reason), then Executive will also be entitled to the
following, as severance.
     (i) Subject to Section 2.07(d), an amount equal to Executive’s Base Salary
for a period of the greater of the remaining current term of this Agreement (as
provided in Section 3.01) or two (2) years following the date of termination of
the Executive’s employment. If the termination occurs within twelve (12) months
following a Change of Control Transaction (as defined in the Plan), then the
amount payable shall be equal to three (3) times Executive’s then current Base
Salary, in effect prior to any reduction following a Change in Control.
     (ii) In full substitution for Executive’s rights under the Company’s annual
incentive bonus plan, the Executive will be paid a substitute incentive award
equal to the average amount of the Bonus earned and paid to the Executive with
respect to the preceding three (3) fiscal years, and multiplied by a factor of
two (2). If the termination occurs within twelve (12) months following a Change
of Control Transaction (as defined in the Plan), then the amount payable shall
be equal to three (3) times the average amount of the Bonus earned and paid to
the Executive with respect to the preceding three (3) fiscal years.

 



--------------------------------------------------------------------------------



 



     (iii) The severance amounts calculated pursuant to 2.07(b)(i) and
(ii) above shall be paid in one lump sum on the first day of the seventh month
following the month in which the termination of employment occurred.
     (iv) Upon the occurrence of a Change in Control Transaction (as defined in
the Plan), Company shall establish a “rabbi trust” for the benefit of Executive
under Revenue Procedure 92-64 (the assets of which are available only to the
reach of the employer’s secured and unsecured creditors), and, at the time of
establishment, the Company shall contribute to such trust an amount of cash
equal to the contingent payments provided in 2.07(b)(i) and (ii) above. If
Executive does not vest in such payments, the assets of the trust will revert to
the Company twelve (12) months and one (1) day following the Change in Control
Transaction.
     (v) The Company shall provide Executive with reimbursement for the costs of
continuing coverage of medical, dental and life benefits pursuant to applicable
COBRA laws, rules or regulation for a period not to exceed eighteen (18) months
from the time of termination. The Company will discontinue such benefits
coverage before such date, if, and at such time as, Executive (a) is covered
under the health, dental, or life insurance policy of a new employer, or
(b) chooses to discontinue his insurance coverage with the Company, for whatever
reason. The reimbursement for any self-insured plans, and for any group plans
other than medical and dental, shall be delayed until the first day of the
seventh month following the month in which Executive’s termination of employment
occurred. By Executive’s entering into this Agreement, he acknowledges and
agrees that the Company may modify his insurance plans or terminate his
insurance plans at any time, but only in a manner consistent with those provided
to the Company’s other senior executives. Executive further agrees to promptly
provide the Company with written notice should he become covered under the
health, dental, or life insurance policy of a future employer.
     (vi) The term “termination of employment” and other similar terms used in
this Agreement shall be construed to have the same meaning as is given to the
term “separation from service” in Section 409A of the Code.”
2. Article II of the Employment Agreement is hereby further amended by deleting
Section 2.07(c) in its entirety and substituting therefor the following new
Section 2.07(c):
     “(c) In addition to those amounts payable pursuant to Section 2.07(a), if
Executive’s employment under this Agreement is terminated due to his death
pursuant to Section 3.02(a), Executive will be entitled to payment of his annual
bonus pursuant to Section 2.02 to which Executive would have been entitled for
the fiscal year in which such death occurred, pro-rated to the date of his
death. Said amount will be paid promptly after the date the amount of such bonus
has been determined and approved but in no event earlier than the first day of
the seventh month following the month in which Executive’s death occurred.”
3. Article II of the Employment Agreement is hereby further amended by deleting
Section 2.07(d) in its entirety and substituting therefor the following new
Section 2.07(d):
     “(d) If applicable, the severance amount provided for in Section 2.07(b)(i)
will be offset by any income protection benefits payable to Executive during the
first twenty-four months of a qualifying disability under the Company’s group
short-term and long-term disability insurance plans.”
4. Article III of the Employment Agreement is hereby amended by deleting
Section 3.02(b) in its entirety.

 



--------------------------------------------------------------------------------



 



5. Article III of the Employment Agreement is hereby further amended by deleting
Section 3.02(e) in its entirety and substituting therefore the following new
Section 3.02(e):
     “(e) Termination by the Company Without Cause. The Company shall have the
right to terminate Executive’s employment under this Agreement for any reason
upon written notice to Executive. A termination by the Company for any reason
other than pursuant to 3.02(a) (Death) or 3.02(c) (for Cause) shall be a
termination “Without Cause,” including a termination on account of incapacity
caused by a disability.”
     6. Article VII of the Employment Agreement is hereby amended by deleting
Section 7.02 in its entirety and substituting therefor the following new
Section 7.02:
     “7.02 Deferred Compensation Restrictions. It is intended that any amounts
payable under this Agreement shall comply with the provisions of Section 409A of
the Code, and the treasury regulations relating thereto, so as not to subject
the Executive to the payment of tax penalties and interest which may be imposed
under Code Section 409A. If the Executive notifies the Company in writing (with
specificity as to the reason therefore) that the Executive believes that any
provision of this Agreement (or of any payment of compensation under this
Agreement) would cause the Executive to incur any additional tax or interest
under Section 409A of the Code, and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the parties shall, in good faith, reform such provision to try to
comply with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A. To the extent that any
provision hereof is modified by the parties to try to comply with Section 409Aof
the Code, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent of the
applicable provision without violating the provisions of Section 409A.
Notwithstanding the foregoing, the Company shall not be required to assume any
economic burden in connection with compliance or noncompliance with Section 409A
of the Code.”
7. The parties hereto hereby acknowledge and agree that except as expressly
amended hereby, the Employment Agreement remains in full force and effect in
accordance with its terms, and that this Amendment, together with the Employment
Agreement, reflect the entire agreement of the parties hereto.
8. This Agreement may be executed in counterparts, each of which will be deemed
an original but all of which will constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

              NAVARRE CORPORATION       EXECUTIVE  
By:
           
 
           
 
  J. Reid Porter       Cary L. Deacon
 
  Its: Executive Vice President and C.F.O.        

 